Exhibit 10.1

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

LICENSE AGREEMENT

THIS LICENSE AGREEMENT is made as of this March 25, 2010 (“Effective Date”) by
and between the UNIVERSITY OF MISSISSIPPI, an educational institution with a
principal address at University, Mississippi 38677 (“UM”) and Chromadex, Inc, a
corporation organized and existing under the laws of California with a principal
address 10005 Muirland Bvld Suite G, Irvine, California 92618 (“CHROMADEX”)

RECITALS

WHEREAS, UM and the United States Department of Agriculture, Agricultural
Research Service (“USDA”) have developed inventions and desire to commercialize
such inventions related to Pterostilbene.

WHEREAS, UM has executed two license agreements with the USDA with effective
dates of August 8, 2006 and December 1, 2008 in which USDA has granted UM an
exclusive worldwide license to any and all USDA rights in the Patent Rights with
the right to grant sublicenses to qualified commercial partners subject to the
provisions of this license agreements and to the prior submission to and
approval by USDA of the proposed sublicense, which approval shall not be
unreasonably withheld.

WHEREAS, CHROMADEX wishes to acquire certain rights and licenses with respect to
the Patent Rights in accordance with the terms and conditions hereinafter set
forth.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and intending to be legally bound hereby, the parties hereto agree as
follows:

ARTICLE 1

DEFINITIONS

 

1.1 Unless otherwise provided in this Agreement, the following terms when used
with initial capital letters shall have the meanings set forth below:

"Affiliate" means, when used with reference to CHROMADEX, any Person directly or
indirectly controlling, controlled by or under common control with CHROMADEX.

 

1



--------------------------------------------------------------------------------

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

 

"Bankruptcy Event" means the person in question becomes insolvent, or voluntary
or involuntary proceedings by or against such person are instituted in
bankruptcy or under any insolvency law, or a receiver or custodian is appointed
for such person, or proceedings are instituted by or against such person for
corporate dissolution of such person, which proceedings, if involuntary, shall
not have been dismissed within sixty (60) days after the date of filing, or such
person makes an assignment for the benefit of creditors, or substantially all of
the assets of such person are seized or attached and not released within sixty
(60) days thereafter.

"Calendar Quarter" means each three-month period, or any portion thereof,
beginning on January 1, April 1, July 1 and October 1.

"Confidential Information" means all technical information, developments,
discoveries, methods, techniques, formulae, processes and other information
relating to Pterostilbene that UM or CHROMADEX owns or controls on the date
hereof or owns or controls during the term of this Agreement, including by way
of illustration and not limitation, designs, data, drawings, documents, models,
business practices, financial data and other similar information.

"Effective Date" shall have the meaning set forth on page 1 of this Agreement.

“Federal Government Interest” means the rights of the United States Government
and agencies thereof under Public Laws 96_517, 97_256 and 98_620, codified at 35
U.S.C.§§ 200-212, and any regulations issued there under, as such statute or
regulations may be amended from time to time hereafter.

"Field" means the use of Pterostilbene in pharmaceutical products, as well as
dietary supplement, food, beverage, and cosmetic products with
structure:function claims, related to cardiovascular health, glucose levels, and
cognitive function.

"Net Sales Price" means the gross amount charged by CHROMADEX for a Licensed
Product less the items specifically listed in Schedule C. If a Licensed Product
is sold for consideration other than solely cash, the fair market value of such
other consideration shall be included in the Net Sales Price. If a Licensed
Product is sold in a package or kit containing another product or service which
is not a Licensed Product, the Net Sales Price for purposes of calculating the
royalty under Article 3 hereof shall be calculated by multiplying the Net Sales
Price of the combination product or service by the fraction of A/A+B, where "A"
is the Net Sales Price of the Licensed Product or Service when sold separately
and "B" is the Net Sales Price of the other product or service or products or
services when sold.

"Patent(s)" means the any patents or applications which claim the invention(s)
summarized in Appendix A which relate to the compound known as Pterostilbene,
including without limitation any United States Letters Patent, and all
continuations, continuations-in-part, additions, divisions, renewals,
extensions, reexaminations and reissues of any of the foregoing, all foreign
counterparts of any of the foregoing, and any other patents which relate to the
Pterostilbene owned or controlled by UM during the term of this Agreement.

“Patent Expenses” means all out-of-pocket fees, expenses, and charges related to
the Patent Rights incurred by UM or USDA in connection with the preparation,
filing, prosecution, issuance, re-issuance, re-examination, interference, and/or
maintenance of applications for patent or equivalent protection for the Patent
Rights.

"Person" means an individual, partnership, corporation, joint venture,
unincorporated association, or other entity, or a government or department of
agency thereof.

 

2



--------------------------------------------------------------------------------

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

 

"Licensed Products" means any article or portion thereof which is made,
produced, sold or used in whole or in part, by or with the use of the licensed
Patent Rights. Licensed Products include Pterostilbene sold to 3rd parties for
use in dietary supplement products and used in dietary supplement products sold
directly by CHROMADEX. Licensed Products does not include Pterostilbene sold by
CHROMADEX as an analytical reference standard.

“Sunk Patent Expenses” means Patent Expenses incurred by USDA prior to the
Effective Date of the Agreement.

"Valid Claim" means a claim of an unexpired issued Patent that has not been
withdrawn, canceled or disclaimed or held invalid by a court or governmental
authority of competent jurisdiction in an unappealed or unappealable decision.

ARTICLE 2

GRANT OF LICENSE

 

2.1 Grant of License. Subject to the terms and conditions contained in this
Agreement, UM hereby grants to CHROMADEX an exclusive, non-transferrable (except
otherwise allowed in this Agreement), worldwide, royalty-bearing right and
license to use and practice the Patent Rights to make, have made, use, and sell
Licensed Products in the Field. Notwithstanding the foregoing, UM expressly
reserves a non-transferable royalty-free right to use the Patent Rights in the
Field itself, including use by its faculty, staff and researchers, for
educational and research purposes only.

 

2.2 Right to Sub-license. CHROMADEX shall not have the right to sub-license to
any third party, in whole or in part, its rights under this Agreement without
the written permission of UM, such permission to will not be unreasonably
withheld. In the event CHROMADEX wishes to sub-license the Patent Rights, UM and
CHROMADEX will initiate good faith negotiations to determine equitable licensing
terms and conditions.

 

2.3 No Rights by Implication. No rights or licenses with respect to the Patent
Rights are granted or deemed granted hereunder or in connection herewith, other
than those rights or licenses expressly granted in this Agreement.

ARTICLE 3

LICENSING FEES AND EQUITY

 

3.1 Upfront and Milestone Payments. In consideration of the license granted
hereunder, CHROMADEX shall pay UM the following non-refundable payments:

Either (a) [*] within [*] day of the Effective Date, or (b) [*] within [*] days
of the Effective Date of the Agreement and [*] within [*] days of the Effective
Date of the Agreement.

 

3



--------------------------------------------------------------------------------

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

 

3.2 Royalties. In further consideration of the rights and licenses granted
hereunder, CHROMADEX shall pay UM a royalty of [*] of Net Sales of all Licensed
Products. CHROMADEX agrees to pay UM at least the following minimum royalties
during the term of this Agreement:

Calendar Year 1: [*]

                Year 2: [*]

                Year 3 and beyond. The minimum shall increase [*] per year over
the Year 2 amount to a maximum of [*] per year.

 

3.3 Payments. Royalties and other amounts payable under this Agreement shall be
paid within [*] days following the last day of the Calendar Quarter in which
royalties and other amounts accrue. The last such payment shall be made within
[*] days after termination of this Agreement. Payments shall be deemed paid as
of the day on which they are received by UM.

 

3.4 Reports. CHROMADEX shall deliver to UM within [*] days after the end of each
Calendar Quarter following commercial sale of a Licensed Product a report
setting forth in reasonable detail the calculation of the royalties and other
amounts payable to UM for such Calendar Quarter pursuant to this Article 4,
including, without limitation, the Licensed Products sold in each country during
such Calendar Quarter, and the Net Sales Price. An example of a royalty report
is provided in Appendix C.

 

3.5 Currency, Place of Payment, Interest.

 

  (a) All dollar amounts referred to in this Agreement are expressed in United
States dollars. All payments to UM under this Agreement shall be made in United
States dollars (or other legal currency of the United States), as directed by
UM, by check payable to “The University of Mississippi” or by wire transfer to
an account as UM may designate from time to time.

 

  (b) If CHROMADEX receives revenues from sales of Licensed Products in a
currency other than United States dollars, royalties shall be converted into
United States dollars at the applicable conversion rate for the foreign currency
as published in the “Exchange Rates” table in the eastern edition of The Wall
Street Journal as of the last date of the applicable Calendar Quarter.

 

  (c) Amounts that are not paid when due shall accrue interest from the due date
until paid, at an annual rate equal to the “Prime Rate” plus [*] as published in
the “Money Rates” table in the eastern edition of The Wall Street Journal as of
the due date.

 

4



--------------------------------------------------------------------------------

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

 

3.6 Records. CHROMADEX will maintain complete and accurate books and records
that enable the royalties payable hereunder to be verified. The records for each
Calendar Quarter shall be maintained for two years after the submission of each
report under Article 3.5 hereof. Upon reasonable prior notice to CHROMADEX, UM
and its accountants shall have access to the books and records of CHROMADEX to
conduct a review or audit thereof. Such access shall be available during normal
business hours. Upon reasonable prior notice to CHROMADEX, UM and its
accountants shall have access to the books and records of CHROMADEX to conduct a
review or audit thereof no more than [*] per year. Such access shall be
available during normal business hours. In the event such audit reveals any
error in the computation of Net Sales which results in an underpayment of
royalties in excess of [*] of the amount owed during the applicable period, then
CHROMADEX shall promptly reimburse UM for all reasonable expenses and costs
incurred in the conduct of such review or audit.

 

3.7. CHROMADEX will pay UM the Sunk Patent Expense detailed in Appendix A within
[*] days of the Effective Date of this Agreement. CHROMADEX will reimburse UM
for future Patent Expenses incurred during the term of this Agreement within [*]
days of receipt of an invoice from UM.

ARTICLE 4

CERTAIN OBLIGATIONS OF CHROMADEX

 

4.1 CHROMADEX Efforts; Reporting. CHROMADEX shall use its reasonable efforts to
develop for commercial use and to market a Licensed Product as soon as
practicable, and to continue to market a Licensed Product as long as
commercially viable, all as is consistent with sound and reasonable business
practice.

 

4.2 Compliance with Laws. CHROMADEX shall use its best efforts to comply with
all prevailing laws, rules and regulations pertaining to the development,
testing, manufacture, marketing and import or export of Licensed Products.
Without limiting the foregoing, CHROMADEX acknowledges that the transfer of
certain commodities and technical data is subject to United States laws and
regulations controlling the export of such commodities and technical data,
including all Export Administration Regulations of the United States Department
of Commerce. These laws and regulations, among other things, prohibit or require
a license for the export of certain types of technical data to specified
countries. CHROMADEX will comply with all United States laws and regulations
controlling the export of commodities and technical data.

 

4.3 Government Approvals. CHROMADEX will be responsible for obtaining, at its
cost and expense, all governmental approvals required to commercially market
Licensed Products.

 

4.4 Patent Notices. CHROMADEX shall mark or cause to be marked all Licensed
Products made or sold in the United States with all applicable patent numbers
for the Patents. If it is not practical for a Licensed Product to be so marked,
then CHROMADEX shall mark or cause to be marked the package for each Licensed
Product with all applicable patent numbers for the Patents.

 

5



--------------------------------------------------------------------------------

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

 

4.5 Bankruptcy or Equivalent. CHROMADEX will provide written notice to UM prior
to the filing of a petition in bankruptcy or equivalent if CHROMADEX intends to
file a voluntary petition, or, if known by CHROMADEX through statements or
letters from a creditor or otherwise, if a Third Party intends to file an
involuntary petition in bankruptcy against CHROMADEX. Notice will be given at
least [*] days before the planned filing or, if such notice is not feasible, as
soon as CHROMADEX is aware of the planned filing where any such notice is
allowable under bankruptcy laws. CHROMADEX's failure to perform this obligation
is deemed to be a material pre-petition incurable breach under this Agreement
not subject to the [*] notice requirement of Article 9.2, and UM is deemed to
have terminated this Agreement [*] days prior to the filing of the bankruptcy
unless such notice is not allowable under bankruptcy laws.

ARTICLE 5

REPRESENTATIONS

 

5.1 Representations of UM. UM represents to CHROMADEX as follows:

 

  (a) this Agreement, when executed and delivered by UM, will be the legal,
valid and binding obligation of UM, enforceable against UM in accordance with
its terms;

 

  (b) UM, and to UM’s knowledge, USDA has not granted rights in the Patent
Rights to any Person other than CHROMADEX;

 

  (c) UM has not received any written notice that the Patent Rights infringe the
proprietary rights of any third party;

 

  (d) the inventions claimed in the Patents to the knowledge of UM and USDA have
not been publicly used, offered for sale, or disclosed in a printed publication
by employees of UM or USDA more than one year prior to the filing of the U.S.
application for the Patents.

 

5.2 Representations and Warranties of CHROMADEX. CHROMADEX represents and
warrants to UM as follows:

 

  (a) CHROMADEX is a corporation duly organized, validly existing and in good
standing under the laws of California and has all requisite corporate power and
authority to execute, deliver and perform this Agreement;

 

  (b) This Agreement, when executed and delivered by CHROMADEX, will be the
legal, valid and binding obligation of CHROMADEX, enforceable against CHROMADEX
in accordance with its terms;

 

6



--------------------------------------------------------------------------------

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

 

  (c) CHROMADEX understands and acknowledges that pursuant to the Bayh-Dole Act,
Licensed Products must be manufactured substantially in the United States, and
CHROMADEX will comply with applicable provisions of the Bayh-Dole Act;

 

  (d) the execution, delivery and performance of this Agreement by CHROMADEX
does not conflict with, or constitute a breach or default under,

 

  (i) the charter documents of CHROMADEX,

 

  (ii) any law, order, judgment or governmental rule or regulation applicable to
CHROMADEX, or

 

  (iii) any provision of any agreement, contract, commitment or instrument to
which CHROMADEX is a party; and the execution, delivery and performance of this
Agreement by CHROMADEX does not require the consent, approval or authorization
of, or notice, declaration, filing or registration with, any governmental or
regulatory authority.

ARTICLE 6

LIABILITY AND INDEMNIFICATION

 

6.1 No warranties; Limitation on Liability. EXCEPT AS EXPLICITLY SET FORTH IN
THIS AGREEMENT, UM MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED,
WITH RESPECT TO: (I) COMMERCIAL UTILITY; OR (II) MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE; OR (III) THAT THE USE OF THE PATENT RIGHTS WILL NOT
INFRINGE ANY PATENT, COPYRIGHT OR TRADEMARK OR OTHER PROPRIETARY OR PROPERTY
RIGHTS OF OTHERS. UM SHALL NOT BE LIABLE TO CHROMADEX, CHROMADEX’S SUCCESSORS OR
ASSIGNS OR ANY THIRD PARTY WITH RESPECT TO ANY CLAIM ON ACCOUNT OF, OR ARISING
FROM, THE USE OF INFORMATION IN CONNECTION WITH THE PATENT RIGHTS SUPPLIED
HEREUNDER OR THE MANUFACTURE, USE OR SALE OF LICENSED PRODUCTS OR ANY OTHER
MATERIAL OR ITEM DERIVED THEREFROM.

 

6.2 Liability. UM is an agency of the State of Mississippi under the management
and control of the Board of Trustees of the State Institutions of Higher
Learning (IHL). As authorized by law, IHL maintains a program of self-insurance
for purposes of workers’ compensation and general liability, pursuant to the
Mississippi Tort Claims Act as set forth in Chapter 46, Title 11, Mississippi
Code 1972, as amended. Accordingly, any liability of UM for any damages, losses,
or costs arising out of or related to acts performed by UM or it employees under
this Agreement is governed by the Tort Claims Act.

 

7



--------------------------------------------------------------------------------

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

 

6.3 CHROMADEX Indemnification. CHROMADEX will indemnify and hold harmless UM,
its trustees, officers, agents and employees (collectively, the “Indemnified
Parties”), from and against any and all liability, loss, damage, action, claim
or expense suffered or incurred by the Indemnified Parties which results from or
arises out of (individually, a “Liability” and collectively, the “Liabilities”):

 

  (a) breach by CHROMADEX of any covenant or agreement contained in this
Agreement;

 

  (b) the development, use, manufacture, promotion, sale, distribution or other
disposition of any Licensed Products by CHROMADEX, its Affiliates, assignees,
vendors or other third parties, for personal injury, including death, or
property damage arising from any of the foregoing. The indemnification
obligation under Article 6.3 shall not apply to any contributory negligence or
product liability of the Indemnified Party which may have occurred prior to the
execution of this Agreement. CHROMADEX will indemnify and hold harmless the
Indemnified Parties from and against any Liabilities resulting from:

 

  (i) any product liability or other claim of any kind related to the use by a
third party of a Licensed Product that was manufactured, sold, distributed or
otherwise disposed by CHROMADEX, its Affiliates, assignees, vendors or other
third parties;

 

  (ii) clinical trials or studies conducted by or on behalf of CHROMADEX
relating to any Licensed Product and the Patent Rights, including, without
limitation, any claim by or on behalf of a human subject of any such clinical
trial or study, any claim arising from the procedures specified in any protocol
used in any such clinical trial or study, any claim of deviation, authorized or
unauthorized, from the protocols of any such clinical trial or study, any claim
resulting from or arising out of the manufacture or quality control by a third
party of any substance administered in any clinical trial or study;

 

  (iii) CHROMADEX’s failure to comply with all prevailing laws, rules and
regulations pertaining to the development, testing, manufacture, marketing and
import or export of a Licensed Product.

 

6.4 Procedures. The Indemnified Party shall promptly notify CHROMADEX of any
claim or action giving rise to a Liability subject to the provisions of Article
6.3. CHROMADEX shall have the right to defend any such claim or action, at its
cost and expense. Indemnified Party must have the right to approve counsel
through the Mississippi Attorney General to represent it, such approval will not
be unreasonably withheld. In the event CHROMADEX or any of its parents,
affiliates or subsidiaries is also named in a particular claim, CHROMADEX may
choose the same attorneys who defend the Indemnified Parties to defend CHROMADEX
unless there arises a conflict of interest between the CHROMADEX and one or more
of the Indemnified Parties or among the Indemnified Parties. The indemnification
rights of UM or other Indemnified Party contained herein are in addition to all
other rights which such Indemnified Party may have at law or in equity or
otherwise.

 

8



--------------------------------------------------------------------------------

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

 

6.5 Product Liability Insurance. CHROMADEX shall maintain general liability and
product liability insurance that is reasonable based upon industry standards,
but not less than [*] per incident and [*] in the aggregate. The insurance
amounts specified herein shall not be deemed a limitation on CHROMADEX’s
indemnification liability under this Agreement. CHROMADEX shall provide UM with
copies of such policies, upon request of UM. CHROMADEX shall notify UM at least
[*] days prior to cancellation of any such coverage.

ARTICLE 7

PATENTS AND INFRINGEMENT

 

7.1 Prosecution of Patents.

 

  (a) Responsibilities for Patent Rights.

 

  (i) UM through USDA patent attorneys is responsible for preparing, filing, and
prosecuting any patent applications, maintaining any issued patents, and
prosecuting and maintaining any and all continuations, continuations-in-part,
divisional, substitutions, reissues, or re-examinations (or the foreign
equivalent of these) related to the Patent Rights. CHROMADEX will reimburse UM
for patent expenses as detailed in Article 3.7.

 

  (ii) UM through USDA will prepare, file, and prosecute patent applications for
the Patent Rights in the United States. UM through USDA will also prepare, file,
and prosecute international applications for the Patent Rights under the Patent
Cooperation Treaty.

 

  (a) Such international applications shall designate the European Patent Office
as the International Searching Authority, and shall designate at a minimum the
European States (defined as “EP” on the international application form of the
Patent Cooperation Treaty), and additional countries specified by CHROMADEX.

 

  (b) CHROMADEX will specify in writing to UM the additional foreign countries
in which patent applications are to be filed and prosecuted. UM when possible
will notify CHROMADEX [*] days in advance of a national stage filing deadline
for all Patent Rights, and CHROMADEX will specify such additional countries no
later than [*] days before the national stage filing deadline for the pertinent
patent application.

 

  (iii) UM through USDA is solely responsible for making decisions regarding the
content of U.S. and foreign applications to be filed under Patent Rights and
prosecution of the applications, continuations, continuations-in-part,
divisional, substitutions, reissues, or re-examinations (or the foreign
equivalent of these) related thereto. UM will not seek to narrow the scope of a
pending application without obtaining CHROMADEX’s consent, which consent shall
not be unreasonably withheld or delayed. UM shall use its good faith efforts to
provide CHROMADEX with a copy of all materials to be filed with the U.S. Patent
and Trademark Office and its foreign equivalents at least ten (10) business days
prior to the planned filing and afford CHROMADEX the right to comment; provided,
however, in the event such documents are not timely sent, no breach of contract
shall be deemed to have occurred.

 

9



--------------------------------------------------------------------------------

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

 

  (iv) CHROMADEX will cooperate with UM in the filing, prosecution, and
maintenance of any Patent Rights. UM will advise CHROMADEX promptly as to all
material developments with respect to the applications. Copies of all papers
received and filed in connection with prosecution of applications in all
countries will be provided promptly after receipt or filing to CHROMADEX to
enable it to advise UM concerning the applications.

 

  (v) No party shall be liable for any loss, as a whole or in part, of a patent
term extension granted by the U.S. Patent and Trademark Office (or its foreign
equivalents) on a patent issuing under the Patent Rights, even if such loss
results from acts or omissions of the prosecuting party or its personnel.

 

  (vi) Each party agrees to promptly forward all written communications from the
other party regarding prosecution of Patent Rights to its patent counsel as
appropriate, with a written confirmation to the other party that the
communications have been forwarded.

 

7.2 Infringement by Third Party. In the event that CHROMADEX, UM OR USDA become
aware of suspected infringement of the Patent Rights, they shall promptly notify
the other parties of such suspected infringement. CHROMADEX, UM OR USDA directly
or together, may bring suit to abate infringement of the Patent Rights, or
communicate with a potential infringer, with prior approval from the other
parties. In the event that one party intends to bring suit relating to suspected
infringement, it shall promptly notify the other parties of its intention to sue
so that the other parties may have the opportunity to approve and participate in
and share costs and recoveries from said suit. If only one party brings suit and
the other parties choose not to participate in said suit, the party that brings
the suit shall be liable for all litigation costs and shall be entitled to
retain all recoveries therefrom.

 

10



--------------------------------------------------------------------------------

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

 

ARTICLE 8

CONFIDENTIALITY AND PUBLICATIONS

 

8.1 Confidentiality. To the extent allowed by law, both parties shall maintain
in confidence and shall not disclose to any third party the Confidential
Information received pursuant to this Agreement, without the prior written
consent of the disclosing party except that the Confidential Information may be
disclosed by either party only to those third parties (x) who have a need to
know the information in connection with the exercise by either party of its
rights under this Agreement and who agreed in writing to keep the information
confidential to the same extent as is required of the parties under this Article
8.1, or (y) to whom either party is legally obligated to disclose the
information. The foregoing obligation shall not apply to information which:

 

  (a) is, at the time of disclosure, publicly known or available to the public,
provided that Information will not be deemed to be within the public domain
merely because individual parts of such Information are found separately within
the public domain, but only if all the material features comprising such
Information are found in combination in the public domain;

 

  (b) is known to recipient at the time of disclosure of such Confidential
Information provided that recipient promptly notifies disclosing party in
writing of this prior knowledge within thirty (30) days of receipt;

 

  (c) is hereafter furnished to recipient by a third party, as a matter of right
and without restriction on disclosure, provided that recipient promptly notifies
disclosing party in writing of this third party disclosure after receipt
thereof;

 

  (d) is made public by disclosing party;

 

  (e) is disclosed with the written approval of either party;

 

  (f) is the subject of a legally binding court order compelling disclosure, or
is otherwise subject to any law or regulation or regulatory body compelling
disclosure, provided that recipient must give disclosing party reasonable
advance notice of such required disclosure, and recipient must cooperate with
disclosing party in attempting to prevent or limit such disclosure.

 

8.2 Publications. Should UM desire to disclose publicly, in writing or by oral
presentation, Confidential Information related to the Patent Rights, UM shall
notify CHROMADEX in writing of its intention at least [*] days before such
disclosure. UM shall include with such notice a description of the oral
presentation or, in the case of a manuscript or other proposed written
disclosure, a current draft of such written disclosure. CHROMADEX may request
UM, no later than [*] days following the receipt of UM’s notice, to file a
patent application, copyright or other filing related to such Invention. All
such filings shall be subject to the provisions of Article 9.1 of this
Agreement. Upon receipt of such request, UM shall arrange for a delay in
publication, to permit filing of a patent or other application by the CHROMADEX.
Should CHROMADEX reasonably determine that more than [*] days is required in
order to file any such patent information (including additional time required to
perform additional research required for adequate patent disclosure), or, if
CHROMADEX reasonably determines that such Confidential Information cannot be
adequately protected through patenting and such Confidential Information has
commercial value as a trade secret, then publication or disclosure shall be
postponed until the parties can mutually agree upon a reasonable way to proceed.

 

11



--------------------------------------------------------------------------------

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

 

8.3 Use of Name. Neither CHROMADEX nor UM shall directly or indirectly use the
other party’s name, including the use of USDA’s name by CHROMADEX, or the name
of any trustee, officer or employee thereof, without that party’s prior written
consent, or disclose the terms of this Agreement to third parties except that UM
or CHROMADEX may disclose this Agreement to an Affiliate and may disclose an
accurate description of the terms of this Agreement to the extent required under
federal or state securities, tax, grant administration, or other disclosure
laws. UM shall take steps to preserve the confidentiality of such information to
the extent allowed by law.

ARTICLE 9

TERM AND TERMINATION

 

9.1 Term. This Agreement and the licenses granted herein shall commence on the
Effective Date and shall continue, subject to earlier termination under Articles
9.2 or 9.3 hereof, until the expiration of the last to expire of the Patents.

 

9.2 Termination by UM. Upon the occurrence of any of the events set forth below
(“Events of Default”), UM shall have the right to terminate this Agreement by
giving written notice of termination, such termination effective with the giving
of such notice:

 

  (a) nonpayment of any amount payable to UM that is continuing [*] calendar
days after UM gives CHROMADEX written notice of such nonpayment;

 

  (b) any breach by CHROMADEX of any covenant (other than a payment breach
referred to in clause (a) above or a Commercialization Plan breach referred to
in Article 9.3 below) or any representation or warranty contained in this
Agreement that is continuing [*] calendar days after UM gives CHROMADEX written
notice of such breach;

 

  (c) CHROMADEX fails to comply with the terms of the license granted under
Article 2 hereof and such noncompliance is continuing [*] calendar days after UM
gives CHROMADEX notice of such noncompliance;

 

  (d) CHROMADEX becomes subject to a Bankruptcy Event;

 

  (e) the dissolution or cessation of operations by CHROMADEX;

 

12



--------------------------------------------------------------------------------

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

 

  (f) If after the first commercial sale of a Licensed Product and during the
term of this Agreement, CHROMADEX fails to make reasonable efforts to
commercialize at least [*] Licensed Product or fails to keep at least [*]
Licensed Product on the market after the first commercial sale for a continuous
period of [*] where such noncompliance is continuing [*] calendar days after UM
gives CHROMADEX written notice of such noncompliance.

 

9.3 Commercialization Plan. CHROMADEX has provided UM with a Commercialization
Plan acceptable to UM. Such Commercialization Plan is contained in Appendix B
and is incorporated herein by reference. UM shall be entitled to terminate this
Agreement if CHROMADEX fails to meet the pre-established development milestones
contained in the Commercialization Plan. The milestones may be changed as agreed
upon in advance in writing by both parties. UM shall give written notice of its
decision to terminate this Agreement specifying a failure of the
Commercialization Plan milestones. Unless CHROMADEX has remedied such failure or
both parties have agreed, in writing, to a revised milestone schedule within [*]
days after receipt of such notice, this Agreement will be deemed to terminate as
of the expiration of such [*] day period.

 

9.4 Termination by CHROMADEX. CHROMADEX shall have the right to terminate this
Agreement, at any time and with or without cause, upon [*] days’ written notice
to UM.

 

9.5 Rights and Duties Upon Termination. Within [*] days after termination of
this Agreement, each party shall return to the other party any Confidential
Information of the other party. In the event of an early termination of this
Agreement, CHROMADEX shall have the right to use or sell all the Licensed
Product(s) on hand or in the process of manufacturing at the time of such early
termination, provided that CHROMADEX shall be obligated to pay to UM a royalty
on such sales as set forth in this Agreement if, at that time there remains in
existence any of Licensor’s Patent Rights covering the transfer of such Licensed
Product(s) and a royalty or other payment is payable pursuant to the terms of
this Agreement.

 

9.6 Provisions Surviving Termination. CHROMADEX’s obligation to pay any
royalties accrued but unpaid prior to termination of this Agreement shall
survive such termination. In addition, all provisions required to interpret the
rights and obligations of the parties arising prior to the termination date
shall survive expiration or termination of this Agreement.

ARTICLE 10

OTHER TERMS AND CONDITIONS

 

10.1 Assignment. This Agreement and the rights and benefits conferred upon
CHROMADEX hereunder may not be transferred or assigned by CHROMADEX to any party
without the prior written consent of UM, such permission will not be
unreasonably withheld, except for:

 

  (a) an assignment in connection with a merger, sale or reorganization of
CHROMADEX, or the sale or transfer of all or substantially all of CHROMADEX’s
assets which relate to the manufacture of a Licensed Product or use of the
Patent Rights provided that CHROMADEX demonstrates to UM’s reasonable
satisfaction that the buyer or transferee is at least as financially stable as
CHROMADEX and following the sale or transfer would be as capable of performing
its obligations under this Agreement as CHROMADEX would be; or

 

13



--------------------------------------------------------------------------------

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

 

  (b) an assignment of a security interest in this Agreement as a part of a
security interest in all or substantially all of the CHROMADEX’s assets which
relate to the Patent Rights or a Licensed Product. Any prohibited assignment of
this Agreement on the rights hereunder shall be null and void. No assignment
shall relieve CHROMADEX of responsibility for the performance of any accrued
obligations which it has prior to such assignment. This Agreement shall inure to
the benefit of permitted assigns of CHROMADEX.

For the avoidance of doubt, the parties agree that any assignment of this
Agreement made in accordance with this Article 10.1 in which UM has given
written consent shall relieve the assignor of all obligations under this
Agreement, whether fixed, accrued, contingent or otherwise, whereupon the effect
shall be the same as if this Agreement had been executed by the assignee in the
first instant and the assignor had never been a party hereto.

 

10.2 No Waiver. A waiver by either party of a breach or violation of any
provision of this Agreement will not constitute or be construed as a waiver of
any subsequent breach or violation of that provision or as a waiver of any
breach or violation of any other provision of this Agreement.

 

10.3 Independent Contractor. Nothing herein shall be deemed to establish a
relationship of principal and agent between UM and CHROMADEX, nor any of their
agents or employees for any purpose whatsoever. This Agreement shall not be
construed as constituting UM and CHROMADEX as partners, or as creating any other
form of legal association or arrangement which could impose liability upon one
party for the act or failure to act of the other party. No employees or staff of
UM shall be entitled to any benefits applicable to employees of CHROMADEX.
Neither party shall be bound by the acts or conduct of the other party.

 

10.4 Notices. Any notice under this Agreement shall be sufficiently given if
sent in writing by prepaid, first class, certified or registered mail, return
receipt requested, addressed as follows:

if to UM, to:

University of Mississippi

Thad Cochran Research Center

University, MS 38677

Attention: Dr. Walter G. Chambliss

Director of Technology Management

 

14



--------------------------------------------------------------------------------

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

 

if to CHROMADEX, to:

ChromaDex Inc,

Chief Financial Officer

10005 Muirlands Bvld

Suite G

Irvine, CA 92618

or to such other addresses as may be designated from time to time by notice
given in accordance with the terms of this Article 10.4.

 

10.5 Entire Agreement. This Agreement embodies the entire understanding between
the parties relating to the subject matter hereof and supersedes all prior
understandings and agreements, whether written or oral. This Agreement may not
be modified or varied except by a written document signed by duly authorized
representatives of both parties.

 

10.6 Severability. In the event that any provision of this Agreement shall be
held to be unenforceable, invalid or in contravention of applicable law, such
provision shall be of no effect, the remaining portions of this Agreement shall
continue in full force and effect, and the parties shall negotiate in good faith
to replace such provision with a provision which effects to the extent possible
the original intent of such provision.

 

10.7 Force Majure. In the event that either party’s performance of its
obligations under this Agreement shall be prevented by any cause beyond its
reasonable control, including without limitation acts of God, acts of
government, shortage of material, accident, fire, delay or other disaster,
provided that the effected party shall have used its reasonable best efforts to
avoid or remove the cause of such nonperformance and to minimize the duration
and negative affect of such nonperformance, then such effected party’s
performance shall be excused and the time for performance shall be extended for
the period of delay or inability to perform due to such occurrence. The affected
party shall continue performance under this Agreement using its best efforts as
soon as such cause is removed.

 

10.8 Headings. Any headings and captions used in this Agreement are for
convenience of reference only and shall not affect its construction or
interpretation.

 

10.9 No Third Party Benefits. Nothing in this Agreement, express or implied, is
intended to confer on any Person other than the parties hereto or their
permitted assigns, any benefits, rights or remedies.

 

10.10 Governing Law. This Agreement shall be construed in accordance with and
governed by the internal laws of the State of Mississippi, excluding such
state’s rules relating to conflicts of laws, and its form, execution, validity,
construction and effect shall be determined in accordance with such internal
laws.

 

15



--------------------------------------------------------------------------------

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

 

10.11 Counterparts. This Agreement shall become binding when any one or more
counterparts hereof, individually or taken together, shall bear the signatures
of each of the parties hereto. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against the party
whose signature appears thereon, but all of which taken together shall
constitute but one and the same instrument.

 

10.12 Resolution of Disputes. If the parties are unable to reach agreement by
negotiating in good faith about any matter under this Agreement, the parties
agree to resolve the dispute themselves, and if failing to do so, they agree to
seek resolution of the dispute through mediation.

 

16



--------------------------------------------------------------------------------

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

 

IN WITNESS WHEREOF, the parties hereto have duly executed this License Agreement
as of the date first above written.

UNIVERSITY OF MISSISSIPPI

 

/s/ Alice M. Clark

3/25/10

 

Dr. Alice M. Clark

Date

Vice Chancellor for Research and Sponsored Programs

Acknowledged by:

 

/s/ Allyson M. Best

3/25/10

 

Allyson M. Best

Date

Assistant Director, Technology Management

CHROMADEX , INC.

 

/s/ Thomas C. Varvaro

3/25/10

 

Thomas C. Varvaro

Date

Chief Financial Officer

 

17